             Case MN/0:21-cv-00639 Document 1-1 Filed 03/11/21 Page 1 of 2




                      BEFORE THE UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION



     IN RE CROP INPUTS ANTITRUST
     LITIGATION                                       MDL Docket No. 2993




                                        SCHEDULE A
                                    SCHEDULE OF ACTIONS

Short Case Caption                                          District        Civil Action No.

Piper v. Bayer CropScience LP                               S.D. Ill.       3:21-cv-00021

Swanson v. Bayer CropScience LP                             S.D. Ill.       3:21-cv-00046

Lex v. Bayer CropScience LP                                 S.D. Ill.       3:21-cv-00122

Handwerk v. Bayer CropScience LP                            D. Minn.        0:21-cv-00351

Duncan v. Bayer CropScience LP                              S.D. Ill.       3:21-cv-00158

Flaten v. Bayer CropScience LP                              D. Minn.        0:21-cv-00404

Jones Planting Co. III v. Bayer CropScience LP              S.D. Ill.       3:21-cv-00173

Canjar v. Bayer CropScience LP                              S.D. Ill.       3:21-cv-00181

Ryan Bros., Inc. v. Bayer CropScience LP                    D. Minn.        0:21-cv-00433

Pfaff v. Bayer CropScience LP                               D. Minn.        0:21-cv-00462

Budde v. Syngenta Corp.                                     D. Kan.         2:21-cv-02095

Vienna Eqho Farms v. Bayer CropScience LP                   S.D. Ill.       3:21-cv-00204

Carlson v. Bayer CropScience LP                             D. Minn.        0:21-cv-00475

Eagle Lake Farms P’ship v. Bayer CropScience LP             D. Minn.        0:21-cv-00543

Tom Burke Farms v. Bayer CropScience LP                     E.D. Pa.        2:21-cv-01049




                                                  1
             Case MN/0:21-cv-00639 Document 1-1 Filed 03/11/21 Page 2 of 2




DeKrey v. Bayer CropScience LP                    D. Minn.     0:21-cv-00639

Schultz v. Bayer CropScience LP                   D. Minn.     0:21-cv-00681

Hapka Farms, Inc. v. Bayer CropScience LP         D. Minn.     0:21-cv-00685




                                            2
